Case: 1:20-mc-00085-DAP Doc #: 4-1 Filed: 09/09/20 1 of 3. PagelD #: 758

EXHIBIT A

 

4828-1906-0682, v.1

 

 
Case: 1:20-mc-00085-DAP Doc #: 4-1 Filed: 09/09/20 2 of 3. PagelD #: 759

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

In re Application of the Republic of Turkey
for an Order Under 28 U.S.C. § 1782 to
Conduct Discovery for Use in Foreign
Proceedings

Case No.; 1:20-mc-85
Judge: Dan A. Polster

Nampa ee i” gee eee ee”

 

DECLARATION OF JOHN R. SANDWEG IN SUPPORT OF MOTION
TO APPEAR PRO HAC VICE

Under 28 U.S.C. § 1746, I, John R. Sandweg, being of lawful age and based on my own
personal knowledge, declare under the penalty of perjury as follows:

1. I am an attorney with the law firm of Nixon Peabody LLP. My telephone number
is (202) 585-8189. My facsimile number is (877) 743-5914. My email address is
jsandweg @nixonpeabody.com.

2. I certify that I am eligible for admission pro hac vice before this Court. I am
licensed to practice law before, and am a member in good standing of, the Bar of the District of
Columbia. My bar number is 1027208, and I was admitted to the Bar of the District of Columbia
on June 8, 2015.

3. I have never been disbarred or suspended from practice before any court,
department, bureau or commission of any state, nor have I ever received reprimand from any such
court, department, bureau or commission pertinent to conduct or fitness as a member of the bar.

4, I am familiar with the facts and circumstances of this case and make this affidavit
in support of my application for pro hac vice admission to practice before this Court in this action

only.

4828-1906-0682, v.1

 

 

 
Case: 1:20-mc-00085-DAP Doc #: 4-1 Filed: 09/09/20 3 of 3. PagelD #: 760

5. I agree to be bound by the Local Rules of this Court and the Ohio Rules of
Professional Responsibility governing attorney conduct in Ohio in connection with my work on
this matter.

The foregoing Declaration is true and correct, and this Declaration was executed on
september 1, 2020.

{sf John R. Sandweg
John R. Sandweg

4828-1906-0682, v.4

 

 
